
	
		I
		112th CONGRESS
		1st Session
		H. R. 2186
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend title 10, United States Code, to enhance the
		  security of the United States and the readiness of the Armed Forces by
		  increasing diversity within the leadership ranks of the Armed
		  Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Military Leaders Enhancement
			 Act.
		2.Sense of Congress
			 on diversity in military leadership
			(a)Definition of
			 diversityIt is the sense of
			 Congress that the Secretary of Defense and the Secretary of Homeland Security
			 (in the case of the Coast Guard) should develop a uniform definition of
			 diversity that—
				(1)encompasses all
			 the different characteristics and attributes of members of the Armed Forces;
			 and
				(2)is consistent with
			 the core values of the Armed Forces, integral to overall readiness and mission
			 accomplishment, and reflective of the diverse population of the United States.
				(b)Diversity as a
			 national security issueIt is the sense of Congress that—
				(1)diversity is a
			 national security issue and a force multiplier for the Armed Forces and the
			 United States;
				(2)diversity within
			 the Armed Forces is vitally important, not only with respect to promoting
			 innovation and creativity, but also with respect to developing a more inclusive
			 workforce for a fair and just America;
				(3)diversity is a necessity to mission
			 readiness and excellence;
				(4)attracting and
			 employing a diverse and talented team of officers and senior enlisted personnel
			 ultimately enables the Armed Forces to better perform their national security
			 missions and, in the case of the Coast Guard, its essential regulatory
			 missions; and
				(5)in preparing the
			 Nation for future national security needs, it is important to identify regional
			 and cultural expertise, relevant reserve component civilian expertise, and
			 language expertise upon military accession and throughout the careers of
			 members of the Armed Forces in order to better manage personnel with mission
			 critical skill sets and to leverage that expertise in service to the United
			 States.
				3.Diversity in
			 military leadership and related reporting requirements
			(a)Plan To achieve
			 military leadership reflecting diversity of United States population
				(1)In
			 generalChapter 37 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
					
						656.Diversity in
				military leadership: plan
							(a)PlanThe Secretary of Defense (and the Secretary
				of Homeland Security in the case of the Coast Guard) shall prepare and
				implement a plan to achieve, between 2031 and 2041, a dynamic, sustainable
				level of members of the armed forces (including reserve components thereof)
				that, among both commissioned officers and senior enlisted personnel of each
				armed force, will reflect the diverse population of the United States eligible
				to serve in the armed forces, including gender specific, racial, or ethnic
				populations and diversified language and cultural skills so as to preserve and
				enhance the all-volunteer force.
							(b)Metrics To
				measure progress in developing and implementing planThe Secretary of Defense (and the Secretary
				of Homeland Security in the case of the Coast Guard) shall develop a standard
				set of metrics and collection procedures that are uniform across the armed
				forces, including reserve components thereof, in furtherance of developing and
				implementing the plan established under subsection (a). The metrics required by
				this subsection shall be designed—
								(1)to accurately
				capture the inclusion and capability aspects of the armed forces broader
				diversity plans; and
								(2)to be verifiable
				and systematically linked to strategic plans that will drive
				improvements.
								(c)ConsultationNot less than biannually, the Secretary of
				Defense and the Secretary of Homeland Security shall meet with the Secretaries
				of the military departments, the Joint Chiefs of Staff, the Commandant of the
				Coast Guard, and senior enlisted members of the armed forces to discuss the
				progress being made toward developing and implementing the plan established
				under subsection (a).
							(d)Cooperation with
				statesThe Secretary of
				Defense shall coordinate with the National Guard Bureau and States in tracking
				the progress of the National Guard toward developing and implementing the plan
				established under subsection
				(a).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							656. Diversity in military leadership:
				plan.
						
						.
				(b)Reporting
			 requirements
				(1)Inclusion in DOD
			 manpower requirements reportSection 115a(c) of such title is amended by
			 adding at the end the following new paragraph:
					
						(4)The progress made in implementing the plan
				required by section 656 of this title to achieve a dynamic, sustainable armed
				forces that has a membership that will, among both commissioned officers and
				senior enlisted personnel of each armed force, including reserve components
				thereof, reflect the diverse population of the United States eligible to serve
				in the armed forces while still being able to—
							(A)prevail in any
				war, prevent and deter any conflict, defeat any adversary, and succeed in a
				wide range of contingencies; and
							(B)preserve and
				enhance the all-volunteer force.
							(5)The available pool of qualified candidates
				for the general officer grades of general and lieutenant general and the flag
				officer grades of admiral and vice admiral, including an assessment of the
				qualified racial or ethnic minority and female
				candidates.
						.
				(2)Coast guard
			 report
					(A)Annual report
			 requiredThe Secretary of
			 Homeland Security shall prepare an annual report addressing diversity among
			 commissioned officers of the Coast Guard and Coast Guard Reserve and among
			 enlisted personnel of the Coast Guard and Coast Guard Reserve in the pay grades
			 E–7 through E–9. The report shall include an assessment of the available pool
			 of qualified candidates for the flag officer grades of admiral and vice
			 admiral, including an assessment of the qualified racial or ethnic minority and
			 female candidates.
					(B)SubmissionThe report shall be submitted each year not
			 later than 45 days after the date on which the President submits to Congress
			 the budget for the next fiscal year under section 1105 of title 31, United
			 States Code. Each report shall be submitted to the President, the Committee on
			 Armed Services, the Committee on Transportation and Infrastructure, and the
			 Committee on Homeland Security of the House of Representatives, and the
			 Committee on Armed Services and the Committee on Commerce, Science, and
			 Transportation of the Senate.
					
